                                                                          Case 2:19-cv-01979-APG-DJA Document 9 Filed 01/27/20 Page 1 of 2



                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      3   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9300
                                                                      4   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      5
                                                                          Attorneys for Sequium Asset Solutions, LLC
                                                                      6
                                                                                                       UNITED STATES DISTRICT COURT
                                                                      7
                                                                                                              DISTRICT OF NEVADA
                                                                      8

                                                                      9
                                                                           DEBORAH FOWLER, an individual,                  Case No.:   2:19-CV-01979-APG-DJA
                                                                     10
                                                                                              Plaintiff,
Gordon Rees Scully Mansukhani, LLP




                                                                     11
                                                                           vs.                                             STIPULATION AND ORDER TO
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                    EXTEND TIME FOR SEQUIUM ASSET
                                        Las Vegas, NV 89101




                                                                           SEQUIUM ASSET SOLUTIONS, LLC, a                 SOLUTIONS, LLC TO RESPOND TO
                                                                     13    foreign limited-liability company,,             COMPLAINT [ECF No. 1]
                                                                     14                      Defendants.                   (Second Request)
                                                                     15

                                                                     16          Pursuant to Local Rules 6-1 and 7-1, Plaintiff Deborah Fowler (“Plaintiff”), and
                                                                     17   Defendant Sequium Asset Solutions, LLC (“Sequium”), by and through their respective
                                                                     18   attorneys of record, stipulate as follows:
                                                                     19                                            STIPULATION
                                                                     20          1.      Plaintiff filed her Complaint on November 13, 2019 [ECF No. 1].
                                                                     21          2.      Sequium was served with the summons and complaint on December 17, 2019.
                                                                     22          3.      Sequium with consent of Plaintiff submitted a Stipulation and Order to Extend
                                                                     23   Time to respond to the Complaint [First Request] on January 7, 2020 [ECF No. 7].
                                                                     24          4.      The Court issued its Order extending Sequium’s time to answer to January 28,
                                                                     25   2020 [ECF Doc. 8].
                                                                     26          5.      An additional two week extension is necessary to allow Sequium’s counsel to
                                                                     27   continue its investigation and communication with the party who placed Plaintiff’s account with
                                                                     28

                                                                                                                         -1-
                                                                          Case 2:19-cv-01979-APG-DJA Document 9 Filed 01/27/20 Page 2 of 2



                                                                      1   Sequium.

                                                                      2          6.      The representative of the party who placed Plaintiff’s account with Sequium was

                                                                      3   unavailable due to a death in the family.

                                                                      4          7.      Allowing a further short extension will also allow the parties to continue early

                                                                      5   resolution discussions.

                                                                      6          8.      Plaintiff has no objection to the extension.

                                                                      7          9.      Therefore, the parties agree that Sequium’s response to the Complaint is now

                                                                      8   due on or before February 11, 2020.
                                                                      9

                                                                     10    DATED: January 27, 2020.                         DATED: January 27, 2020
Gordon Rees Scully Mansukhani, LLP




                                                                     11    GORDON REES SCULLY                               COGBURN LAW
                                                                           MANSUKHANI, LLP
                                     300 S. 4th Street, Suite 1550




                                                                     12
                                        Las Vegas, NV 89101




                                                                           /s/ Robert S. Larsen                              /s/ Erik W. Fox
                                                                     13
                                                                           Robert S. Larsen, Esq.                           Erik W. Fox, Esq.
                                                                     14    Nevada Bar No. 7785                              Nevada Bar No. 8804
                                                                           Wing Yan Wong, Esq.                              James S. Cogburn, Esq.
                                                                     15    Nevada Bar No. 13622                             Nevada Bar No. 8409
                                                                           300 So. 4th Street, Suite 1550                   2580 St. Rose Parkway, Suite 330
                                                                     16    Las Vegas, NV 89101                              Henderson, Nevada 89074
                                                                           Attorneys for Defendant                          Attorneys for Plaintiff Deborah Fowler
                                                                     17    Sequium Asset Solutions, LLC

                                                                     18

                                                                     19                                         ORDER
                                                                     20                                         IT IS SO ORDERED

                                                                     21

                                                                     22                                         ______________________________________________
                                                                                                                UNITED STATES
                                                                                                                        STATESDISTRICT   JUDGE
                                                                                                                                MAGISTRATE    JUDGE
                                                                     23
                                                                                                                        1/31/2020
                                                                                                                DATED: _______________________
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                          -2-
